MEMC Electronic Materials, Inc

.
501 Pearl Drive (City of O'Fallon)
Post Office Box 8
St. Peters, Missouri 63376 USA
Phone: 636-474-5000
Fax: 636-474-5158
www.memc.com



August 31, 2003

 

TPG Wafer Holdings LLC
Attn.: Richard A. Ekleberry, Esq.
301 Commerce Street
Suite 3300
Fort Worth, Texas 76102

Re: Amendment No. 4 to Registration Rights Agreement

Dear Rick:

Reference is made to the Registration Rights Agreement dated as of November 13,
2001, by and between MEMC Electronic Materials, Inc., a Delaware corporation
(the "Company"), the guarantors included on the signature lines thereto (the
"Guarantors" and, together with the Company, the "Company Parties") and TPG
Wafer Holdings LLC, a Delaware limited liability company (together with its
permitted assigns, "TPG"), as amended by letter agreements among the parties
dated July 15, 2002, November 14, 2002 and February 17, 2003 (as amended, the
"Agreement").

The Company Parties and TPG agree that, effective as of the date hereof, the
definitions of "Effectiveness Date" and "Filing Date" as set forth Section 1.2
of the Agreement shall be deleted in their entirety and the following shall
substituted in lieu thereof:

"Effectiveness Date" means the 60th day following the Filing Date.

"Filing Date" means the date to be specified by TPG in a written notice to the
Company which date shall not be earlier than the 30th day following the date of
delivery of such notice.

Except as otherwise provided herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

This letter agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

Very truly yours,

MEMC ELECTRONIC MATERIALS, INC.

By: /s/ David L. Fleisher


David L. Fleisher
Vice President, General Counsel
and Secretary



EACH OF THE SUBSIDIARIES LISTED ON
SCHEDULE 1 HERETO, as Guarantors

By: /s/ Kenneth L. Young


Kenneth L. Young, in his capacity
as Treasurer for each of the
Subsidiaries listed on Schedule I
hereto



ACCEPTED AND AGREED:

TPG WAFER HOLDINGS LLC

By: TPG Wafer Partners LLC,
its Managing Member

By: TPG Partners III, L.P.,
its Managing Member

By: TPG GenPar III, L.P.,
its general partner

By: TPG Advisors III, Inc.
its general partner

By: /s/ Richard A. Ekleberry


Richard A. Ekleberry
Vice President





--------------------------------------------------------------------------------



Schedule I

Guarantors:
MEMC Pasadena, Inc.
MEMC International, Inc.
MEMC Southwest Inc.
SiBond, L.L.C.
PlasmaSil, L.L.C.
MEMC Holdings Corporation